abglogoa01.jpg [abglogoa01.jpg]




June 6, 2017
Martyn Smith
61 Esmond Road
London
W4 1JE
United Kingdom

Dear Martyn,
Your Existing Employment Contract
Reference is made to your existing contract of employment between Avis Budget
Services Limited and yourself dated 25th January 2017 (the “Existing Contract”).
Consistent with your recent conversations with Avis Budget Group, Inc. (the
“Company”), this letter serves to set forth the terms of an assignment for the
Company and will serve to terminate your Existing Contract for the Term (as
defined below), including with respect to any and all fees and expenses payable
thereunder.
Assignment
As from June 9, 2017, you will be appointed on a short-term basis as interim
Chief Financial Officer of the Company reporting to the Chief Executive Officer
of the Company (the “Assignment”).
As part of the Assignment, you will (i) have responsibility for the financial
affairs of the Company, (ii) exercise supervisory responsibility for the
performance of the duties of the Company’s Treasurer, Controller and Chief
Accounting Officer, and (iii) have such other duties as may be prescribed the
Board of Directors of the Company (the “Board”), the Chairman of the Board or
the Chief Executive Officer (collectively, the “Interim CFO Duties”).
For the avoidance of doubt, the Interim CFO Duties will be in addition to your
duties and responsibilities as non-executive director of the Company’s joint
venture in China, and an employer-nominated trustee of Avis Pension Trustees
Limited and as a director of Pension Company.
Duration
The Assignment will have a term commencing May 22, 2017 and terminate upon 60
days’ notice by either party as set forth below (the “Term”). It is presently
anticipated that the Term will be between four and nine months.
Location
You will be expected to perform the Interim CFO Duties at the Company’s world
headquarters located in Parsippany, New Jersey. You will continue to be expected
to travel to both China and the UK in order to perform your duties, as
necessary.







--------------------------------------------------------------------------------






Fees and Expenses
For the duration of the Term, in consideration of the duties to be performed
during the Assignment for the Term, you will be paid an annual base salary of
$575,000, less applicable taxes and withholdings, including social security and
medicare. Your base salary shall be payable according to the customary U.S.
payroll practices of the Company, but in no event less frequently than once each
month. If the duration of the Term is less than six months, base salary payments
shall continue to be made through the end of the Term as if the Term had a
duration of six months.
For the duration of the Term, you shall also be eligible to earn a target annual
incentive equal to 80% of your annual base salary, provided the Company achieves
the applicable performance goals established by the Compensation Committee,
pro-rated for the actual number of days of the Term elapsing during the
applicable fiscal year. Any annual incentive that becomes payable to you shall
be paid as soon as reasonably practicable following receipt by the Board of the
audited consolidated financial statements of the Company for the relevant fiscal
year, but in no event later than two and a half months following the end of the
applicable fiscal year in which such annual incentive was earned.
In addition you will receive relocation assistance and benefits under the
Company’s standard policies, including:
•
Housing in a fully furnished two bedroom apartment or equivalent in the
Parsippany, NJ metropolitan area;

•
Use of a company automobile on a basis no less favourable than as provided to
any other similarly situated executive of the Company;

•
Reimbursement for up to two business class flights between Newark, NJ and
London, England each month during the Term for purposes of home visits; it being
understood that business trips to London will also be considered home visits for
purposes of this benefit and that such tickets may be in either your name or the
name of your spouse;

•
For the duration of the Term, health coverage under the International Expatriate
Health Plan for you and your spouse; and

•
Immigration support.

Any taxes associated with the above relocation assistance will be reimbursed
consistent with the Company’s standard policies. The Company will reimburse you
for all reasonable travel and other expenses incurred by you in connection with
the performance of the Interim CFO Duties in accordance with applicable policies
of the Company as in effect from time to time. You shall comply with such
limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and shall promptly provide all
appropriate and requested documentation in connection with such expenses.
Tax Assistance
The Company will provide U.S. and U.K. personal income tax return preparation
assistance through the Company's Tax Service provider for the year of your move
to the United States and for any years impacted by your relocation to the United
States. You will be responsible


                

--------------------------------------------------------------------------------




for any U.S. and U.K. tax payment with associated tax liability that arises.

Equity awards granted by the Company prior to the start of your U.S. employment
and vesting during your U.S. employment may be subject to both U.K. and U.S. tax
liability and tax return filings, and any such vesting may result in U.S. tax
obligations after repatriation.  Should any such U.S. tax obligations result in
respect of such equity awards and you incur an increased personal tax liability
over your relative home country liability had you not been working in the U.S.
with respect to such obligations, the Company will fund the excess tax incurred.
 Should you incur any other increased personal tax liability over your relative
home country liability had you not been working in the U.S., the Company will
fund the excess tax incurred in an amount not to exceed $75,000. The Company’s
Tax Service provider will prepare a tax reconciliation calculation to determine
the amount due back from the Company, if any, as needed after your returns have
been finalized.
Termination
Either the Company or you may terminate the Assignment and the Term at any time
by providing 60 days’ written notice. At the expiration of the Term, the Company
will pay your reasonable repatriation expenses to the extent that you are still
located in the United States. You will not be entitled to any repatriation
expenses in the event that the Company terminates your employment for cause or
in the event that you elect to resign.
Section 409A
The intent of the parties is that payments and benefits under this agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended and
the regulations promulgated thereunder (“Section 409A”) and, accordingly, to the
maximum extent permitted, this agreement shall be interpreted and administered
to be in compliance therewith. Each amount to be paid or benefit to be provided
under this agreement shall be construed as a separate identified payment for
purposes of Section 409A and any payments described in this Agreement that are
due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires otherwise.
Except as specifically permitted by Section 409A or as otherwise specifically
set forth in this Agreement, the benefits and reimbursements provided to you
under this agreement and any compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries during any calendar year
shall not affect the benefits and reimbursements to be provided to you under the
relevant section of this agreement or any such plan, program or arrangement in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, reimbursement payments shall be
made to you as soon as practicable following the date that the applicable
expense is incurred, but in no event later than the last day of the calendar
year following the calendar year in which the underlying expense is incurred.
So long as the Assignment and the Term have not been terminated by the Company
for cause or voluntarily terminated by you, Avis Budget Services Limited agrees
to enter into a new agreement with you substantially on the terms of the
Existing Contract as currently set forth on the date hereof following the
expiration of the Term.


                

--------------------------------------------------------------------------------






Yours sincerely,
/s/ Edward P. Linnen
Edward P. Linnen
Chief Human Resources Officer
Avis Budget Group, Inc.




AGREED AND ACKNOWLEDGED:




MARTYN SMITH


/s/ Martyn Smith
Martyn Smith
Date: June 6, 2017






AVIS BUDGET SERVICES LIMITED


/s/ Paul Ford
Name: Paul Ford
Date: June 6, 2017


                